Citation Nr: 1636086	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  10-36 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for degenerative changes of the right knee, claimed as right knee disability.

2. Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1973 to October 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a
September 2008 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran was scheduled for a Travel Board Hearing in June 2011, however he did not appear. Under the applicable regulation if an appellant fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn 38 C F R § 20 702 (d) (2011) Accordingly, this Veteran s request for hearing is considered withdrawn.

In March 2014, the Board remanded this matter for further development and adjudication. As will be discussed further below, this matter must be remanded for further development and adjudication once again.

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for an increased evaluation includes a claim for a total disability evaluation based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevent him from working. In this case, the Board notes that the Veteran in a July 2014 correspondence indicates that he believes his service-connected disabilities render him unemployable. Accordingly, in light of the holding in Rice, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

The Board has reviewed the Veteran's records maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current degenerative changes of the right knee, claimed as right knee disability, warrants a rating in excess of 10 percent disabling.

The Board remands this matter for an additional VA examination. According to Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), VA musculoskeletal examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and if possible, with range of motion measurements of the opposite undamaged joint. Therefore, after a review of the VA examination report, the Board finds that a remand is necessary to provide the Veteran with an additional VA examination that tests the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.

The Board also remands this matter for the issuance of a supplemental statement of the case (SSOC). Additional evidence has been submitted to the claims file since the previous SSOC in June 2014. This additional evidence includes VA treatment records and VA examination reports dated September 2015 and February 2016. Given that this new evidence pertains to the claim, and given that the Veteran has not submitted a waiver of consideration of the new evidence by the agency of original jurisdiction (AOJ), the RO must first consider this evidence and reevaluate the claim. Accordingly, the Board remands this matter for AOJ consideration of the additional evidence and the issuance of an SSOC.

Furthermore, the Board remands the issue of TDIU. As explained in the Introduction, a request for TDIU, even when expressly raised by a Veteran, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation. Rice, 22 Vet. App. at 453-54. Hence, the Veteran's claim for an increased disability rating for service-connected right knee disability includes consideration of whether TDIU is warranted under the provisions of 38 C.F.R. § 4.16(a) (2015). Here, the Veteran has not received notice regarding the claim of TDIU and appropriate development has not been conducted. Additionally, a January 2015 Report of Contact indicates that the Veteran has attempted VA vocational rehabilitation, and therefore, on remand, the RO must obtain such records. In addition, in an August 2016 statement, the Veteran indicated that he had an upcoming appointment at the Erie VA medical center (VAMC) regarding the right knee. Thus, the Board remands the claim for proper notice and any necessary development.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he provide the requisite information. Thereafter, conduct any development deemed necessary.

2. Obtain the Veteran's VA vocational rehabilitation records and associate such with the Veteran's electronic claims file.

3. Obtain any update VA medical records, including records of the Erie VAMC and associate them with the electronic claims file.

4. After the above has been completed, the RO should schedule an appropriate VA examination to determine the current severity and symptomatology of the Veteran's service-connected degenerative changes of the right knee, claimed as right knee disability. The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken. 

The examiner is to specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint. The examiner is to describe the Veteran's symptoms associated with the Veteran's degenerative changes of the right knee, and note the impact, if any, of the Veteran's hypertension on her social and occupational functioning. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

5. Ensure that the examination report is adequate. If it is deficient in any manner, return the report to the examiner as inadequate. Then, after conducting any other development deemed necessary, readjudicate the Veteran's claim. If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




